I respectfully dissent to the opinion of the majority on the third sub-issue:
"The finding of the trial court was contrary to the manifest weight of the evidence."
Appellant and the majority rely on Weber v. State (1898),58 Ohio St. 616, 51 N.E. 116, for the position that the appellant has the right to rely on the conditions of his probation. That court commented on conditions stating:
"When the suspension is upon conditions expressed in the judgment, the prisoner has the right to rely upon such conditions, and so long as he complies therewith the suspension will stand." Id. at 619, 51 N.E. at 117.
The ability of a court to arbitrarily revoke probation has been reduced by judicial fiat. See State v. Scott (1982), 6 Ohio App. 3d 39, 6 OBR 150, 452 N.E.2d 517.
In the instant case, I would agree that there was no willful or intentional violation of the conditions of appellant's probation. The evidence shows that basically appellant was cooperating with the program. Nevertheless, I see a significant factual distinction between this case and Weber, supra, andScott, supra.
The most significant aspect of CompDrug's February 14 final evaluation of the appellant is that CompDrug felt appellant also had various mental conditions which it could not deal with in its drug treatment program.
The drug treatment program under R.C. 2951.04 is, by definition, limited to people whose primary problem is substance abuse and who are amenable to rehabilitation of their substance abuse. When it is brought to the attention of the court that a probationer no longer qualifies as a candidate for substanceabuse treatment and rehabilitation, regardless of fault, it does not become a question of whether other mental health treatment facilities are available to him. Rather it becomes a question of whether the probationer still qualifies for conditional probation under R.C. 2951.04. The suggestions made by CompDrug as to alternate treatment programs did not identify other drug rehabilitation programs. Instead, it specified programs for mental illness treatment or combination drug/mental health treatment.
Conditional probation for treatment of mental illness is not contemplated under R.C. 2951.04. Appellant's eligibility for conditional probation for drug treatment ceased once the court determined that appellant had additional *Page 74 
mental problems which were not treatable in a substance abuse treatment program.
Thus, what we have here is not the usual situation of an initial revocation of probation. Rather we have a situation where there was a proper predicate set for the original revocation of probation, and a plea of guilty was entered to that allegation of probation violation. A subsequent continuation of the probation was ordered based on an additional condition ofprobation per R.C. 2951.04, to wit, the successful completion of a six-month drug program at CompDrug in Columbus.
In R.C. 2951.04(F), it states:
"* * * If, at any time after treatment has commenced, the treating facility or program reports to the probation officer that the offender fails to submit to or follow the prescribed treatment, or becomes a discipline problem, the offender shall be arrested as provided in section 2951.08 of the Revised Code and be removed from the treatment program or facility. Suchfailure and removal shall be considered by the court as aviolation of the conditions of probation and dealt withaccording to law as in other cases of probation violation. * * *" (Emphasis added.)
Here the code clearly contemplates a situation where the probationer is at fault in the termination of the drug program available under R.C. 2951.04. However, that section of the code immediately goes on to say that:
"* * * At any time and for any appropriate reason, the offender, his probation officer, the authority or department that has the duty to control and supervise the offender as provided for in section 2951.05 of the Revised Code, or the treating facility or program may petition the court toreconsider, suspend, or modify its order for treatment concerning that person." (Emphasis added.)
Thus, I believe that a "no fault" scenario was also envisioned by the legislature in a termination of this program. That was exactly the situation in which appellant found himself.
I would also note that there is a clear distinction between the usual terms of probation and the special probationary scenario carved out under R.C. 2951.04, conditional probation for drug treatment. Clearly not all persons who are substance abusers can be helped through the programs available to the courts under this code section. There are always going to be circumstances, such as in the instant case, where additional psychological problems or circumstances of a "no fault" nature would intervene and make successful treatment within a given program impossible. *Page 75 
The court would be put in a "Catch 22" situation if the only way it could modify or reconsider and terminate a prescribed drug treatment program would be through a finding of fault.
This court has reiterated the prevailing standard of review for revocation proceedings. The decision rests with the court's discretion. "Unless the judge abuses that discretion, this court will not reverse." State v. Wilson (Feb. 10, 1989), Ashtabula App. No. 1374, unreported, at 6, 1989 WL 11290.
The question becomes whether it was an abuse of discretion to revoke probation when the evidence showed that termination of the appellant's participation did not result from fault on the part of the appellant. I would hold that any probation granted under R.C. 2951.04 contemplates a "no fault" termination as well as a fault termination and is therefore distinguishable fromWeber and State v. McAdams (Sept. 4, 1986), Crawford App. No. 3-86-7, unreported, 1986 WL 9667.
That being the case, I would find no abuse of discretion by the trial judge and affirm the judgment of the trial court.
Therefore, I dissent as to the third sub-issue of the sole assignment of error.